Citation Nr: 0020550	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 
1997 for the assignment of a 10 percent disability evaluation 
for a service-connected scar on the chin.

2.  Entitlement to an effective date earlier than August 12, 
1997 for the assignment of a 10 percent disability evaluation 
for service-connected tinnitus.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty May 1967 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted increased ratings to 10 
percent from August 12, 1997 for a service-connected scar on 
the chin, as well as for service-connected tinnitus.  Service 
connection for a back disability, on a new and material basis 
was denied.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in March 1999.  A 
copy of the transcript of that hearing is of record.


REMAND

Review of the record indicates that the veteran requested a 
hearing before a Member of the Board at the local VARO 
(Travel Board hearing) on his February 1999 VA Form 9, Appeal 
to the Board.  Notwithstanding, he was only afforded a 
hearing before the HO at the local VARO in March 1999.

In view of the foregoing, it was determined that 
clarification of whether the veteran still wanted a Travel 
Board hearing with respect to his appeal.  As 38 C.F.R. § 
19.9 (1999) has been changed to reflect that the Board is no 
longer required to remand cases to the RO, in the first 
instance, for purposes of hearing clarification, the Board 
sent a letter to the veteran in July 2000, asking him for 
clarification of the same.  Later that month, the veteran 
indicated, in writing, that he still wants a Travel Board 
hearing.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule him for a hearing 
before a Member of the Board so that he 
may present 'additional' testimony with 
respect to his appeal.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




